Citation Nr: 1102469	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-24 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The Veteran indicated on his July 2007 VA Form 9 that he wished 
to testify at a Board hearing.  In November 2007 correspondence, 
he withdrew the hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his hypertension is related to his 
service-connected diabetes mellitus.  A disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original condition.  
38 C.F.R. § 3.310(a).  This includes any increase in severity of 
a nonservice-connected disease that is proximately due to or the 
result of a service-connected disability as set forth in 38 
C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  The Board notes that 38 C.F.R. § 3.310 
(pertaining to secondary service connection) was amended 
effective October 10, 2006.  The June 2007 statement of the case 
provided the text of the amended version.  

VA outpatient treatment records show that the Veteran was first 
diagnosed with diabetes mellitus in June 2001 and then diagnosed 
with hypertension shortly thereafter, approximately October 2001.  
By rating decision dated in April 2002, the RO granted service 
connection for diabetes mellitus based on the Veteran's presumed 
exposure to herbicides during his military service in Vietnam.  

In April 2006, the Veteran submitted a claim for service 
connection for hypertension, hypercholesteremia, and a heart 
disorder secondary to his diabetes.  He was afforded a VA 
examination in August 2006.  The examiner diagnosed the Veteran 
with essential hypertension and coronary artery disease.  The 
examiner also noted the following:  "It is as likely as not that 
the coronary disease is partly secondary by the Veteran's 
diabetes with contributions from his hypertension and 
hyperlipidemia.  It is common for cardiovascular disease to occur 
4 years or more following diagnosis of diabetes mellitus.  
Hypertension has not been found by authorities to be caused by 
diabetes."  

By rating decision dated in October 2006, the RO granted service 
connection for coronary artery disease secondary to the Veteran's 
service-connected diabetes mellitus.  

In April 2008, the same VA examiner who conducted the August 2006 
VA examination reviewed the claims file to provide an addendum to 
the previous opinion.  Based on a review of the file, the 
examiner indicated that he reviewed the claims file and continued 
diagnoses of benign essential hypertension and coronary artery 
disease.  The examiner also noted the following:  "It is 
unlikely that the Veteran's hypertension is related to his 
diabetes mellitus.  According to standard references such as 
Harrison's Principals of Internal Medicine, diabetes is not a 
cause of hypertension."  

Unfortunately, neither the August 2006 opinion nor the April 2008 
addendum addressed whether the Veteran's hypertension is related 
to his now service-connected coronary artery disease or whether 
either the service-connected diabetes or the service-connected 
coronary artery disease have aggravated the Veteran's current 
hypertension.  As such, a remand is necessary to obtain such an 
opinion.


Accordingly, the case is REMANDED for the following action:

1.	Afford the April 2008 VA examiner the 
opportunity to supplement his report.  
The claims file must be made 
available to the examiner for 
review.  All indicated tests should be 
conducted.  The examiner should address 
the following questions:  

(a)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that the Veteran's current 
hypertension is caused by or the result 
of his current service-connected 
coronary artery disease?

(b)  Is it at least as likely as not 
that either the Veteran's service-
connected diabetes or coronary artery 
disease aggravated the Veteran's 
hypertension?  

The physician is informed that 
aggravation is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the physician should indicate, 
to the extent possible, the approximate 
level of severity of the hypertension 
(i.e., a baseline) before the onset of 
the aggravation. 

A complete rationale should be provided 
for any opinion expressed.  

If the April 2008 VA examiner is 
unavailable or the requested opinion 
cannot be provided without another 
examination, the AMC/RO should schedule 
the Veteran for a new VA examination 
and direct the new examiner to give his 
or her opinion regarding the above 
questions. 

2.	The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO 
is satisfied that the record is 
complete and the examination is 
adequate, the claim should be 
readjudicated, with consideration of 
both the old and new versions of 
38 C.F.R. § 3.310.  If any benefit 
sought on appeal remains denied, the 
AMC/RO must furnish the Veteran and his 
representative a Supplemental Statement 
of the Case (SSOC) and allow the 
Veteran an opportunity to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


